Citation Nr: 0324204	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA), Regional Office in 
New York, New York (RO), in which service connection was 
granted for post-traumatic stress disorder (PTSD) and service 
connection for prostatitis was denied.

The veteran provided oral testimony at a travel board hearing 
before the undersigned in February 2003 at the RO.

The issue of entitlement to service connection for 
prostatitis is addressed in the remand portion of this 
decision.  


FINDING OF FACT

Giving the veteran the benefit of the doubt, the competent 
and objective medical evidence of record demonstrates that 
the veteran's service-connected PTSD is manifested by total 
occupational and social impairment, that includes 
reclusiveness, irritability and volatility and depression and 
he is demonstrably unable to work due to his disability.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for an initial 100 percent evaluation 
for post-traumatic stress disorder are met.  38 U.S.C.A. 
§§ 1155, 5100-5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for PTSD was granted by the RO in a 
September 1997 rating decision that assigned a 50 percent 
disability evaluation.  The RO reached that determination 
based upon review of the medical evidence of record at that 
time, described below, and confirmation of the veteran's 
reported combat-related stressors.  

A review of the medical evidence of record reveals that in 
1976 the veteran was an inpatient at VA Medical Center (MC) 
where he was diagnosed with depression with suicidal ideation 
and drug abuse (apparently from) amphetamines.

In August 1987, he underwent a psychological assessment at 
The Vet Center.  According to the report, the veteran showed 
a full range of PTSD symptoms and past history of 
polysubstance abuse/dependence in remission.  It was noted 
that he had a long history of instability in multiple life 
areas post Vietnam.  He continued to live a restricted life 
of isolation and limited relationships and ongoing evidence 
of war-related stimuli.  The veteran was considered 
appropriate for treatment but was clearly not thought ready 
to engage in group sessions at that time.  

In February 1997, the veteran filed a formal claim of 
entitlement to service connection for PTSD.  In March 1997, 
he submitted a written statement that described some of the 
stressors he experienced while serving in Vietnam, in support 
of his claim.  He noted his experiences as a ward attendant 
in the emergency room and surgical ward and his exposure to 
significant casualties with big wounds and traumatic 
amputations.  He indicated that he often had recurrent and 
distressing dreams of his experiences in Vietnam.

In April 1997, the veteran underwent VA examination for PTSD.  
According to the examination report, the veteran said he was 
unemployed and last worked in January [1997] in construction.  
He indicated that during service in Vietnam he worked in the 
surgical ward of the hospital and also had duty in security 
as a guard patrol.  He contracted gonorrhea that caused him 
to spend a month in the hospital.  After one month of being 
treated in the medical ward he was sent back to Vietnam where 
he worked for about five months in the "Emergency Room" 
where he saw a lot of trauma, i.e., GIs heads blown off, a 
lot of malaria cases, traumatic amputations, big wounds and 
soldiers bleeding to death.  The veteran stated that he could 
not sleep and started "smoking pot" and drinking.

According to the examination report, the veteran revealed 
that after discharge from service, he resided with his 
parents, with whom he did not get along and fought.  He 
worked sporadically at brokerage houses or in factory or 
warehouses.  The longest job was for about nine months.  
Subsequently, he attended school, but did not do well.  From 
1972 to 1980, after being "kicked out of school" he worked 
from job to job, not steady anywhere except for the two years 
that he worked as a woodworker.  However, in those two years, 
he was suspended twice and was arrested at least five times 
for either drugs or assault.  In 1980, he stopped drinking 
and tried to work in the construction industry.  However, 
before he stopped drinking, he had a major suicidal attempt 
in 1976.  The veteran stopped using drugs eleven years ago, 
and then was hooked on painkillers that he stopped using four 
years ago.  He was clean and sober for the last four years.
  
Additionally, the veteran subjectively complained of sleep 
difficulty with combat-related dreams of being sent back to 
Vietnam.  He stated that he was very hostile and had a bad 
fight at work and a recent fight with his brother.  The 
veteran had difficulty with relationships due to his temper, 
had six relationships and after a short while each did not 
work out.  He lived alone for the past twelve years.  The 
veteran engaged in such activities as lifting weights and 
martial arts training.  He periodically saw family and three 
to four other people with whom he felt comfortable.  The 
veteran did his grocery shopping and other kinds of shopping 
four to five times a week.  He avoided people and crowds and 
said his stomach knotted at the sound of helicopters.

On mental status examination, the examiner noted that the 
veteran looked physically healthy, was causally dressed and 
his appearance could have been better.  The veteran had 
recurrent, distressing thoughts and dreams of Vietnam.  He 
tried to avoid situations that induced recollection of the 
time he served in Vietnam.  He had a constricted affect and 
tended to stay to himself most of the time.  It was noted 
that there was no evidence of panic attacks, phobias, or 
compulsions.  There was no evidence of cognitive defects, 
major thinking or mood disturbances.  The veteran had trouble 
sleeping and anger was still a problem.  Because of outburst 
of anger and irritability, he got involved in fights that 
caused breakups of relationships with women.  The diagnoses 
under Axis I were PTSD and polysubstance abuse and alcohol 
dependence in full remission.  A score of 50 was assigned on 
the Global Assessment of Functioning Scale (GAF).  

In September 1997, the RO granted service connection for PTSD 
and assigned an evaluation of 50 percent.

In May 1998, the veteran underwent a medical evaluation by R. 
R., M.D., a private psychiatrist, in conjunction with his 
claim for Social Security Administration (SSA) disability 
benefits.  The report revealed that the veteran lived alone, 
had never married and had no children.  His hobbies consisted 
of watching television and listening to the radio.  He had a 
few close friends and was capable of caring for his personal 
needs and hygiene, unassisted.  He was capable of performing 
household chores such as shopping, cooking, and cleaning 
unassisted.  

Further, on examination, Dr. R. noted that the veteran was 
unshaven and his long hair was uncombed.  He looked 
inattentive of his personal appearance.  He made minimal eye 
contact, but was cooperative.  He manifested a moderate 
amount of psychomotor agitation.  He was very tense, stiff 
and rigid and his mood was dysphoric and anxious.  The 
veteran's affect was severely constricted and his speech was 
clear, coherent, relevant and goal directed.  His thought 
processes were free of loosening of associations, flight of 
ideas, tangentially or circumstantiality.  There was no 
evidence of perceptual disturbances such as hallucinations, 
elusions, depersonalizations or derealizations.  His thought 
content was free of delusions, paranoia, or ideas of 
reference.  He had a history of limited symptom panic attacks 
where he would become extremely tense, edgy, fidgety, 
experienced palpitations, tremulousness and diaphoresis in 
crowded situations, and often had to make a quick exit.  The 
veteran continued to have numerous flashbacks and nightmares 
regarding his Vietnam experiences.  He denied any suicidal or 
homicidal ideations and was alert and oriented to person, 
place and time.  His remote and recent memory was intact and 
concentration was limited.  He could recall only two out of 
three words after five minutes.  His attention was slightly 
limited and his impulse control was good.  His judgment and 
insight were somewhat limited.  The examiner commented that 
the veteran's adaptability was moderately to severely limited 
and his social skills appeared to be moderately to severely 
limited.  The diagnoses under Axis I were PTSD, chronic and 
polysubstance dependence in full remission.  A GAF score of 
47 was assigned.  Dr. R. commented that, overall, the 
veteran's psychiatric prognosis with treatment seemed 
guarded.

According to an October 1998 administrative decision, the SSA 
held the veteran to be totally disabled and eligible for 
disability benefits.  The SSA found him to be severely 
impaired by PTSD and back and knee problems.  The veteran was 
noted to have extreme anxiety, panic attacks, nightmares and 
flashbacks, disturbed sleep and diminished exertional 
capacity.

In April 2001, a VA mental disorders examination was 
conducted.  According to he examination report, the veteran 
continued to have insomnia and nightmares that was somewhat 
improved with medication but he still awoke several times a 
night.  He had disabling anxiety attacks three or four times 
a week.   The veteran severely restricted his social 
activity, including grocery shopping and eating meals, to 
times when he was unlikely to meet people.  He felt that his 
life was not worth living and he was "waiting to die".  The 
veteran denied active suicidal ideations.  He was irritable 
and had been charged twice with assault in the past.  He had 
heightened startle reaction to most loud noises including 
traffic and fireworks.  He had intrusive and distressing 
memories of his duties as a medic in Vietnam.  His avoidance 
of people had increased and he had been looking into ways he 
could live in the mountains to better avoid contact with 
others.  

On examination, the veteran was casually dressed, anxious and 
oriented.  He spoke with normal rate and rhythm.  His 
thinking was logical and goal-oriented without evidence of 
underlying thought disorder.  He denied hallucinations or 
delusions.  His mood was mildly depressed and his affect was 
congruent.  He reported credible anxiety attacks.  The 
examiner commented that it appeared that he was in the 
initial stages of an attack during the examination.  He 
denied active suicidality but admitted to feelings of 
hopelessness and worthlessness.  He also denied any homicidal 
ideation, intent or plan.  His judgment and insight were 
present.  The diagnoses under Axis I were PTSD, chronic and 
polysubstance dependence in partial remission.  A GAF score 
of 45 was assigned.  The examiner further noted that the 
veteran's functioning was due almost entirely to PTSD 
symptoms.  It was noted that the veteran's use of codeine did 
not appear to have an appreciable affect on his general level 
of functioning.

In an April 2002 VA outpatient psychiatry note, it was noted 
that the veteran reported marked increase in anxiety symptoms 
at night.  He was afraid to sleep.  He would be awake for 
long periods, and then would feel exhausted, take his 
medication and "crash".

Also in April 2002, the veteran underwent a VA psychological 
compensation examination for PTSD.  According to the 
examination report, since April 2001, the veteran received 
regular outpatient psychiatric treatment at the VAMC that 
included prescribed medications.  He reported that he 
continued to have insomnia, depressed mood, social isolation, 
exaggerated startle reaction, panic attacks, irritability, 
avoidance of reminders of Vietnam and nightmares.  In 
addition, he reported a period of severely depressed mood, 
from November to April 2001-2002, with suicidal ideation but 
no intent or plan.  He stated that there was no decrease in 
the frequency of panic attacks, but the medication had made 
them somewhat less intense.  He had occasional flashbacks, 
and described a significant increase in intrusive memories of 
his experiences as a medic after recently watching a 
television show involving cattle and surgery or veterinary 
treatment.  It was noted that the veteran continued to live 
with his father and was unable to work because of problems 
with his knees and because of his panic attacks and 
irritability.  He was socially isolated and avoided going 
into public.  He shopped in the early morning when he was 
unlikely to meet other people.  The veteran often neglected 
his hygiene, sometimes going a number of days at a time 
without bathing or shaving.

On examination, the examiner noted that the veteran was 
casually dressed, alert and oriented.  His speech was 
spontaneous, relevant and at normal rate and rhythm.  His 
mood was dysphoric, with constricted and predominantly 
negative affect.  His thinking was logical, goal oriented and 
without evidence of formal thought disorder.  He denied 
hallucinations and delusions.  He reported credible panic 
attacks but none occurred during the examination.  He 
described a recent suicidal ideation but no intent or plan.  
He denied homicidal ideation.  His long-term recall was 
grossly intact; his short-tem recall and concentration were 
moderately impaired.  His judgment and insight were present.  
The diagnosis under Axis I was PTSD, chronic.  A GAF score of 
45 was assigned and 45 for the past year, that reflected 
serious symptoms (frequent panic attacks, suicidal ideation, 
nightmares, emotional numbing) and serious impairment of 
social functioning (he avoids going into public, neglects 
hygiene).

VA outpatient psychiatric records, dated from June to 
December 2002, reveal that the veteran was more reclusive and 
depressed.  When seen by his treating psychiatrist in June, 
it was noted that the veteran had anxiety symptoms on a 
consistent basis and medications only helped partially.  At 
that time, the veteran was uninterested in other treatments.  
When seen in July, it was noted that the veteran's 
medications kept his symptoms in check and helped him sleep 
better with no side effects.  The VA treating psychiatrist 
noted that the veteran said he was becoming more reclusive 
and depressed but denied suicidal ideations.  In September, 
the veteran was described as relatively stable with 
medications and had symptoms of chronic PTSD, described by 
the VA psychiatrist "unremitting".  In a December 2002 VA 
outpatient record, the veteran's attending psychiatrist said 
that the veteran continued to have symptoms of PTSD.  With 
medications, it was noted that the veteran was barely able to 
take care of his basic needs.  The psychiatrist encouraged 
him to get therapy or inpatient treatment for PTSD.  The VA 
attending psychiatrist opined that the veteran was unable to 
work.  

In February 2003, the veteran offered testimony before the 
undersigned.  He testified that when he awoke in the morning 
he was befuddled, and unsure of what he was doing or where he 
was.  It took him a while to become oriented.  He stated that 
after taking his medication, he felt a little less anxious.  
The medication helped him get through the day.  He reported 
that he did not go out very much and stayed mostly with one 
friend and his half-brother.  He mentioned that he also had a 
few friends that he saw occasionally.  The veteran stated 
that he did not feel comfortable in groups of more than four 
and did not like to be in crowded road conditions.  He 
indicated that he did his shopping in the morning.  He went 
for medical treatment once every three months.  He stated 
that the only time he became angry was with telephone calls, 
especially when they were solicitation calls.  He also stated 
that driving made him feel "insane".  He stated that he had 
gotten to the point where he had actually jumped out of the 
car and went after an older man.  He stated that he felt bad 
afterwards and apologized to the man.  He stated that he was 
not currently working.  He last worked in December 1996.  He 
said VA treated him weekly (evidently for his psychiatric 
disorder) and was going to increase the frequency of his 
visits.  He stated that he had one or two friends that he saw 
on a regular basis and he went to church regularly.  He 
reported that he collected SSA disability benefits.  

II.  Legal Analysis

A. Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in April 1997, April 
2001 and April 2002 fulfill these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOC issued by the RO clarified what evidence would be 
required to establish an increased rating for PTSD.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the November 2002 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2002).  A copy of the SSOC was also sent 
to the veteran's accredited service representative of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

To the extent that the veteran did not receive all proper 
notice as set forth in the new VCAA, in light of the Board's 
decision herein granting the 100 percent schedular rating, he 
is not harmed.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2002).

The changes included redesignation of section 4.132 as 4.130, 
and the revision of the newly redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV), which replaced DSM-III-R.

As the veteran's claim for an increased rating for his 
service-connected PTSD was received in February 1997, the 
Board will review the disability under the new criteria.  

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2002).  A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleider v. West, 11 Vet. App. at 182.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met at the veteran's service- connected 
PTSD has effectively resulted in total occupational and 
social impairment.  The Board finds that the medical evidence 
shows that the veteran is unemployable due to the disability 
at issue.  See Mittleider.  In fact, his treating VA 
psychiatrist recently said the veteran was unable to work.  
In April 1997, a VA examiner assigned a GAF score of 50 and, 
in May 1998, Dr. R. evaluated the veteran in conjunction with 
the award of SSA disability benefits, assigned a GAF score of 
47 and commented that the veteran's psychiatric prognosis 
with treatment seemed guarded.  In April 2001, another VA 
examiner assigned a GAF score of 45 and noted that the 
veteran's functioning was due almost entirely to PTSD 
symptoms.  When examined by VA in April 2002, a GAF score of 
45 was assigned.  VA psychiatric outpatient records, dated 
from June to December 2002, reflect that the veteran was 
getting more reclusive and depressed.  In September 2002, his 
treating VA psychiatrist said the veteran's symptoms were 
chronic and "unremitting".  Moreover, in a December 2002 
psychiatry note, the veteran's VA attending psychiatrist 
noted the continuation of his symptomatology and that, even 
with medication, the veteran was barely able to take care of 
basic needs.  In the VA psychiatrist's opinion, the veteran 
was unable to work.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed.) (DSM- IV)).  Under DSM-IV, a 
GAF score of 31-40 indicates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood.  A GAF score of 41-50 indicates serious symptoms or any 
serious impairment in social and occupational functioning.  A 
GAF score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.

Further, the veteran's PTSD symptomatology included 
reclusiveness, depression, anxiety, irritability, heightened 
startle response, nightmares and intrusive recollections of 
combat-related events.  In reaching this decision, the Board 
recognizes that the veteran's ability to work was at times 
attributed to nonservice-connected disorders and the records 
also allude to some possible history of substance abuse.  
Nevertheless, the record also establishes that he was treated 
for chronic, debilitating symptoms nondissociable from the 
service-connected PTSD, that included depression, anxiety and 
difficulty managing anger and that, for all intents and 
purposes, precluded him from gainful employment.  
Furthermore, the Board notes that in October 1998, the SSA 
found the veteran to be totally disabled due, in part, to 
PTSD.  Resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that the criteria for the 
assignment of an initial 100 percent rating for PTSD have 
been satisfied. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.125, 4.130, Diagnostic Code 9411.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
100 percent rating being awarded pursuant to this decision 
and to apply a staged rating if appropriate in this case.  


ORDER

An initial 100 percent evaluation is granted for post-
traumatic stress disorder, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Service medical records reveal that in April 1968 the veteran 
had complaints of burning in urination.  It was noted that he 
was admitted with gonococci prostatic and urinary retention.  
He was treated by indwelling catheter and voided okay 
following the catheter.  He was diagnosed with having acute 
urethritis due to gonococcus and gonococci prostatic.  On 
clinical evaluation in May 1968 it was revealed that he had 
had gonococci urethritis and prostatitis and went into 
urinary retention.  He was hospitalized and treated.  The 
final diagnosis was prostatitis, urethritis.  In a clinical 
report dated in August 1968 it was noted that he had been 
treated for gonorrhea that was complicated by urinary 
retention requiring suprapubic cystotomy.  

A VA genitourinary examination was conducted in April 2001.  
The veteran reported problems with urinary frequency since an 
episode of prostatitis in 1968 in which he was treated with 
Foley catheter.  He had problems with frequency about 
eighteen to twenty times per day that was basically once 
every hour.  He voided about one ounce to four ounces each 
time.  The diagnosis was urethral stricture manifested by 
frequency about eighteen times per day about once every hour, 
the etiology of which can be from catheterization, or could 
be from sexually transmitted diseases.  The VA examiner noted 
that it was difficult to find etiology of the urethral 
structure.  In an addendum to the examination, the VA 
examiner noted that the veteran was having a consult with 
Urology to better delineate the nature of his frequency, 
whether it could be secondary to catheterization usage from 
his days in the military.  However, the Urology consultation 
report is not associated with claims file.  The Board finds 
that such information is essential in reaching a 
determination in this case and efforts should be made to 
obtain the results of that consult.  Further, when examined 
by VA in April 2002, the veteran did not have a stricture, 
and there were no signs of prostatitis, urethritis or 
urethral strictures.  

Because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA with regard to the issue of 
entitlement to service connection for prostatitis, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  See Quartuccio, supra; Charles, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

2.	The RO should contact the VAMC in 
Northport, New York, and request any 
urologic consultation records prepared in 
2001, including all test results and 
reports.

3.	If, and only if, the VA urologic 
consultation records are unavailable, 
should the RO schedule the veteran for a VA 
genitourinary examination to ascertain the 
etiology of any urologic disorder found to 
be present.  All indicated tests and 
studies should be performed and clinical 
findings reported in detail.  The examiner 
is requested to provide an opinion 
concerning the etiology of any 
genitourinary disorder found to be present, 
to include whether it is at least as likely 
as not (i.e., at least a 50-50-probability) 
that any currently diagnosed disorder 
developed during service or is otherwise 
related to the notations in the service 
medical records in 1968 or whether such an 
etiology or relationship is less than 
likely (i.e., less than a 50-50 
probability).  If urinary frequency is 
diagnosed, the examiner is specifically 
requested to indicate if the urinary 
frequency is a residual of the prostatitis 
for which the veteran was treated in 
service.  The examiner is also requested to 
reconcile the findings noted in the April 
2001 and April 2002 VA examination reports.  
A complete rationale should be provided for 
all opinions offered.  The claims file 
should be made available to the examiner 
and the report should indicate if the 
veteran's medical records were reviewed.

4.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
prostatitis.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with a supplemental statement 
of the case SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the November 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



